NOT FOR PUBLICATION                              FILED
                                                                             NOV 18 2021
                     UNITED STATES COURT OF APPEALS
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

MARK ANTHONY BLOMMER,                             No. 20-73394

                 Petitioner-Appellant,            Tax Ct. No. 469-20

  v.
                                                  MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                 Respondent-Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

       Mark Anthony Blommer appeals pro se from the Tax Court’s order

dismissing for lack of jurisdiction his petition regarding his tax liabilities for the

2004-2006 and 2009-2012 tax years. We have jurisdiction under 26 U.S.C.

§ 7482(a)(1). We review de novo. Gorospe v. Comm’r, 451 F.3d 966, 968 (9th


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2006). We affirm.

      The Tax Court properly concluded that it lacked jurisdiction over

Blommer’s petition because the petition was untimely. See Scar v. Comm’r, 814

F.3d 1363, 1366 (9th Cir. 1987) (Tax Court may exercise its jurisdiction only when

the IRS issues a notice of deficiency and the taxpayer files a timely notice for

redetermination); Wilson v. Comm’r, 564 F.2d 1317, 1319 (9th Cir. 1977) (90-day

period for petitioning the Tax Court commences on the date of mailing the notice

of deficiency).

      Blommer’s motion for summary affirmance (Docket Entry No. 30) is

denied.

      AFFIRMED.




                                          2                                    20-73394